Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
The indictment in this case is fatally defective in the statement of the facts constituting the offense charged. Robbery is defined by the statute to be “ the felonious and violent taking of money, goods, or other valuable thing from the person of another by force or intimidation.” The indictment does not allege the taking in the present case from the person of another, but only from another person, which is quite a different thing. The demurrer should have been sustained.
Judgment reversed and cause remanded.